The statement by the trial judge, stressed by the majority, to the effect that he believed the witnesses on both sides were telling the truth, was, of course, merely "a sop to Cerberus" to conciliate the losing parties and counsel. At any rate, he found to the contrary. He found that the red tail-light of appellants' truck was not showing at the time of the accident, and the majority presumes to the contrary. That is a presumption not borne out by any evidence or fact and contrary to the finding of the trial judge. The testimony was mostly by interested witnesses, which the trier of the facts may always disregard wholly or partially.
Neither do I agree with the statement made by the majority that "we are as well able to determine the effect to be given to the evidence as was the trial judge." This court is never in such a position. We have said so many times that a trial judge is so much better able to judge of the weight and credibility of witnesses than we, that it is useless to enumerate the cases. This rule, however, seems lately to be more honored in the breach than in the observance.
The judgment was right and should be affirmed. For the foregoing reasons I dissent.